          Case 1:20-cv-05414-RA Document 21 Filed 04/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


                                               )
LINNEA MICHAELS,                               )      UNITED STATES DISTRICT COURT
MARY-KATHRYN ZONI, and                         )      SOUTHERN DISTRICT OF NEW YORK
REV. SUSAN J. McCONE,                          )
                                               )
                               Plaintiffs,     )      Civil Action No. l:20-cv-05414-RA
v.                                             )
                                               )
 FELLOWSHIPS AT AUSCHWITZ                      )      STIPULATION OF DISMISSAL
 FOR THE STUDY OF PROFESSIONAL                 )      PURSUANT TO F.R.C.P. 41(a)(2)
 ETHICS, C. DAVID GOLDMAN,                     )      IN PART WITHOUT PREJUDICE
ANDREW EDER, ERIC MULLER,                     )       AND IN PART WITH PREJUDICE
DEBBIE BISNO, NANCY ANGOFF,                   )
FREDERICK MARINO, THORSTEN                    )
WAGNER, JOHN DOES 1-10, and                   )
XYZ CORPORATIONS 1-10,                        )
jointly and severally,                        )
                                              )
                               Defendants.    )
                                              )


       It appearing that Plaintiffs, Linnea Michaels, Mary-Kathryn Zoni, and Rev. Susan J.

McCone (collectively “Plaintiffs”), by and through their attorney, James P. Gianakis, Esq., and

Defendants, Fellowships at Auschwitz for the Study of Professional Ethics (“FASPE”), C. David

Goldman, Andrew Eder, Eric Muller, Debbie Bisno, Dr. Nancy R..Angoff, Frederick Marino, and

Thorsten Wagner (collectively “Defendants”), by and through their attorney, David E. Strand, Esq.

of Fisher Phillips LLP, having notified the Court that Plaintiffs intend to dismiss their Complaint

voluntarily, in part without prejudice and in part with prejudice so that Plaintiffs may pursue their

claims in state court and/or in mediation against Defendants FASPE, Goldman, and Eder; and that

Plaintiffs and Defendants consent to the dismissal as indicated by the signatures below of their

respective counsel; and with good cause appearing;

       IT IS on this        day of April 2021;
          Case 1:20-cv-05414-RA Document 21 Filed 04/13/21 Page 2 of 2




        ORDERED that, pursuant to Federal Rule of Civil Procedure 41(a)(2):

        1. The Complaint and its claims are hereby dismissed without prejudice and without

            costs and fees as to Defendants, Fellowships at Auschwitz for the Study of Professional

            Ethics, C. David Goldman, and Andrew Eder; and

        2. The Complaint and its claims are hereby dismissed with prejudice and without costs

            and fees as to Defendants, Eric Muller, Debbie Bisno, Dr. Nancy R. Angoff, Frederick

            Marino, and Thorsten Wagner.




                                                              Honorable Ronnie Abrams, U.S.D.J.


CONSENTED TO BY:


    s / James P. Gianakis

James P. Gianakis, Esq. (JG 3930)                   David E. Strand, Esq.
GIANAKIS LAW LLC                                    FISHER & PHILLIPS LLP
315 Madison Avenue, 3rd Floor                       The New York Times Building
New York, New York 10017                            620 Eighth Avenue, 36th Floor
Telephone: (646) 979-3750                           New York, New York 10018
Facsimile: (973) 218-2401                           Telephone: (212) 899-9983
Email: jim. gianakis@gmail.com                      Facsimile: (212) 956-1971
                                                    Email: dstrand@fisherphillips.com
Attorney for Plaintiffs
                                                    Attorney for Defendants




                                                2
